DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Response to Amendment
This office action is in response to amendment/reconsideration filed on 01/14/2021, the amendment/reconsideration has been considered. Claims 1-3, 10-13 and 17-21 have been amended. Claims 1-8 and 10-21 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments, see remarks pages. 7-12, filed on 01/14/2021, with respect to amended claims have been fully considered and are persuasive.  The previously rejected claims dated: 10/14/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed over cited references.

Reasons for Allowance

This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 01/14/2021 of the parent application with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record and the Terminal disclaimer filed on 7/27/2022 to overcome non-statutory double patenting rejection. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 20160353118 A1) is one of the most pertinent art in the field of endeavor and discloses, a method of managing resources on a terminal includes determining a number of downloaded video streams active at the terminal, prioritizing the active video streams, assigning a decoding quality level to each active video stream based on a priority assignment for each active video stream, and apportioning reception bandwidth to each active video stream based on an assigned quality level of each active video stream. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446